Exhibit 10.13(d)

 

AMENDMENT

TO THE

LICENSE AND COLLABORATION AGREEMENT

This Amendment (the “Amendment”) entered into effective as of December 21, 2006
(the “Amendment Effective Date”) to the License and Collaboration Agreement,
effective as of June 23, 2005 (the “License and Collaboration Agreement”), by
and between Alkermes, Inc. (“Alkermes”) and Cephalon, Inc. (“Cephalon”),
witnesseth that (capitalized terms used but not defined herein shall have the
meaning set forth in the License and Collaboration Agreement):

RECITALS:

WHEREAS, pursuant to the License and Collaboration Agreement, the Parties
agreed, among other things, that, until December 31, 2007, Alkermes was
responsible for cumulative Distributable Losses up to One Hundred Twenty Million
Dollars ($120,000,000) and Cephalon was responsible for cumulative Distributable
Losses in excess of One Hundred Twenty Million Dollars ($120,000,000); and

WHEREAS, Alkermes and Cephalon have now agreed to amend the terms and conditions
governing responsibilities for Distributable Losses for the period from August
1, 2006 through December 31, 2006.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.                                      Section 9.3 shall be amended and
restated to read as follows:

“9.3                        Profit Sharing.  Subject to Sections 9.3.1, 9.3.2
and 9.3.3 below, Cephalon shall receive or pay, as applicable, [**] percent
([**]%) of the Distributable Profit (Loss) for the Products with respect to
sales in the Territory, and Alkermes shall receive or pay, as applicable, [**]
percent ([**]%) of the Distributable Profit (Loss) for the Products with respect
to sales in the Territory, to be calculated and paid in accordance with the
reconciliation and payment provisions of Section 9.5.

9.3.1               Alkermes Obligations.  Notwithstanding the foregoing, but
subject to Section 9.3.3, for the period from the Effective Date until the later
of (a) December 31, 2007 or (b) the date eighteen (18) months after the first
Regulatory Approval of a Product in the Territory, Alkermes shall be responsible
for the payment of monthly Distributable Losses up to an aggregate amount equal
to the Distributable Loss Cap.  The “Distributable Loss Cap” shall mean the sum
of (i) cumulative Distributable Losses up to One Hundred Twenty

--------------------------------------------------------------------------------

**Portions of this exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.


--------------------------------------------------------------------------------


Million Dollars ($120,000,000) paid by Alkermes (and not reimbursed by Cephalon
pursuant to Section 9.3.3) and (ii) Four Million Six Hundred Four Thousand One
Hundred Ninety-Eight Dollars ($4,604,198).

9.3.2               Cephalon Obligations.  Notwithstanding the foregoing, but
subject to Section 9.3.3, for the period from the Effective Date until the later
of (a) December 31, 2007 or (b) the date eighteen (18) months after the first
Regulatory Approval of a Product in the Territory, Cephalon shall be responsible
for the payment of monthly Distributable Losses exceeding, in the aggregate, the
Distributable Loss Cap.

9.3.3               Distributable Losses From August 1, 2006 to December 31,
2006.  Notwithstanding Sections 9.3.1 and 9.3.2, Cephalon Incurred Shared
Expenses for the period from August 1, 2006 to December 31, 2006 shall be borne
solely by Cephalon, shall be excluded from cumulative Distributable Losses paid
by Alkermes pursuant to Section 9.3.1 and shall not count against the
Distributable Loss Cap.  If, prior to the Amendment Effective Date, any Cephalon
Incurred Shared Expenses for the period from August 1, 2006 to December 31, 2006
were included in any calculation of monthly Distributable Losses for such period
and paid by Alkermes to Cephalon in accordance with Section 9.5(iii)(B), then
promptly after the Amendment Effective Date Cephalon shall reimburse such
amounts to Alkermes and such amounts shall be excluded from cumulative
Distributable Losses paid by Alkermes pursuant to Section 9.3.1 and shall not
count against the Distributable Loss Cap.  For the avoidance of doubt, Alkermes
Incurred Shared Expenses for the period from August 1, 2006 to December 31, 2006
shall continue to be included in the calculation of monthly Distributable Losses
for the period from August 1, 2006 to December 31, 2006.”

2.                                      A new Section 9.5(iv) shall be added to
the License and Collaboration Agreement and shall read as follows:

“Notwithstanding anything to the contrary herein, for the period August 1, 2006
through December 31, 2006, Cephalon shall pay the Cephalon Incurred Shared
Expenses and shall reimburse Alkermes for the Cephalon Incurred Shared Expenses
paid to Cephalon by Alkermes as set forth in Section 9.3.3, and any such costs
paid or reimbursed by Cephalon shall be excluded from cumulative Distributable
Losses paid by Alkermes pursuant to Section 9.3.1 and shall not count against
the Distributable Loss Cap.  For the avoidance of doubt, Alkermes Incurred
Shared Expenses for this period shall

2


--------------------------------------------------------------------------------


continue to be included in the calculation of monthly Distributable Losses.”

3.                                      Section 9.5(iii)(B) shall be amended and
restated to read as follows:

“Except as set forth in Section 9.5(iv) and subject to adjustment as set forth
in 9.5(iii)(C) below, if there is a Distributable Loss during any month in the
period from the Effective Date until the later of (a) December 31, 2007 or (b)
the date eighteen (18) months after the first Regulatory Approval of a Product
in the Territory, then neither Party individually shall have a profit during
such month and Alkermes shall bear the Distributable Loss as follows:”

4.                                      Section 9.5(iii)(C) shall be amended and
restated to read as follows:

“If the cumulative Distributable Loss paid by Alkermes (and not reimbursed by
Cephalon pursuant to Section 9.3.3) from all months in which there is a
Distributable Loss, during the period from the Effective Date until the later of
(a) December 31, 2007 or (b) the date eighteen (18) months after the first
Regulatory Approval of a Product in the Territory, exceeds the Distributable
Loss Cap, then the amounts payable to Cephalon under Section 9.5(iii)(B) above
shall be reduced and/or the amounts payable by Cephalon under Section
9.5(iii)(B) above shall be increased, as applicable, so that Cephalon bears the
amount of such cumulative Distributable Loss in excess of the Distributable Loss
Cap.”

5.                                      Except as specifically amended herein,
all provisions of the License and Collaboration Agreement shall remain in full
force and effect in accordance with their terms.  In the event of a conflict
between the provisions of the License and Collaboration Agreement and those of
this Amendment, this Amendment shall control.  This Amendment, together with the
License and Collaboration Agreement, represents the entire agreement between the
Parties regarding the subject matter hereof, and there are no prior or
contemporaneous written or oral promises or representation relating to this
subject not incorporated herein, including the Binding Term Sheet between the
Parties dated October 17, 2006.  No amendment or modification of the terms and
conditions of this Amendment shall be binding on either Party unless reduced to
a writing referencing this Amendment and signed by an authorized officer of the
Party to be bound.

6.                                      This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original for all purposes,
but all of which together shall constitute one and the same instrument.  This
Amendment may be executed

3


--------------------------------------------------------------------------------


and delivered by facsimile and upon such delivery the facsimile signature will
be deemed to have the same effect as if the original signature had been
delivered to the other Party.

7.                                      This Amendment shall be governed by and
construed in accordance with the Laws of the State of Delaware (other than its
choice of law principles).

[Signature page follows]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
and delivered by its duly authorized representatives to be effective as of the
date set forth above.

ALKERMES, INC.

CEPHALON, INC.

 

 

 

 

By:

/s/ Michael Landine

 

By:

/s/ J. Kevin Buchi

 

Name:

Michael Landine

Name:

J. Kevin Buchi

Title:

Vice President

Title:

Executive Vice President & CFO

 


--------------------------------------------------------------------------------